Citation Nr: 0209746	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  98-07 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for urinary 
incontinence, due to detrusor instability with cystocele.  

2.  Entitlement to service connection for personality 
disorder.  

3.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from July 1995 to 
March 1997.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  This case is now under the original jurisdiction of 
the New Orleans, Louisiana, RO.  In June 2001, the Board 
remanded this matter to the RO for further development.  This 
matter has been returned to the Board.  

This case has been advanced on the docket because of 
administrative error resulting in significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2001).


FINDINGS OF FACT

1.  The veteran's urinary incontinence due to detrusor 
instability with cystocele existed prior to service.  

2.  There is no medical evidence of superimposed injury in 
service or that the detrusor instability increased in 
severity as a result of service.  

3.  A personality disorder is not a disease or injury for 
compensation purposes.  

4.  Depression is not related to disease or injury in 
service.


CONCLUSION OF LAW

1.  Urinary incontinence due to detrusor instability with 
cystocele was not in incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West Supp. 
2001); 38 C.F.R. §§ 3.303, 3.655 (2001).  

2.  There is no entitlement under the law for a claim of 
entitlement to service connection for a personality disorder.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West Supp. 2001); 
38 C.F.R. § 3.303(c) (2001).  

3.  Depression was not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.303, 3.655 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2001), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must provide forms necessary to prosecute a claim for VA 
benefits and notify a claimant of information necessary to 
complete the form.  38 U.S.C.A. § 5102 (West Supp. 2001); 38 
C.F.R. § 3.150(a) (2001).  The veteran filed her application 
for compensation and pension in August 1997, and there is no 
issue as to this provision of the VCAA.

VA must notify the veteran of evidence and information 
necessary to substantiate her claims.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)).  
The record reflects that the RO has made reasonable efforts 
to notify the veteran of the information and evidence 
necessary to substantiate her claims at issue.  In September 
1997, the RO wrote to her and notified her of information and 
evidence necessary to substantiate her claims.  Furthermore, 
she was provided a copy of the April 1998 rating decision.  
This document addressed the law and evidentiary shortcomings, 
as well as provided notification of the information and 
medical evidence necessary to substantiate the claims.  The 
April 1998 Statement of the Case informed the veteran of the 
evidence of record and of the evidence necessary to 
substantiate her claims.  The May 2000 supplemental statement 
of the case again identified the evidence of record and the 
evidence necessary for entitlement to service connection 
claims.  In June 2001, the Board remanded this matter for 
further development which provided the veteran an opportunity 
to submit evidence and information to substantiate her 
claims, and the Board's remand informed her.  A letter of 
June 2001 explicitly notified the veteran to inform VA of all 
treatment for the disorders at issue and explained her and 
VA's obligations in submitting or requesting evidence from 
various sources.  VA has discharged its duty to notify the 
veteran of the evidence and information necessary to 
substantiate her claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  VA 
medical records pertinent to the matter at issue are of 
record, and the veteran has provided a private medical 
record.  Her service medical records are on file.  VA has 
discharged its duty to obtain evidence on the veteran's 
behalf.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  VA afforded the veteran an 
examination in February and March 1998.  The Board remanded 
this matter in June 2001 to afford the veteran VA 
examinations.  The record reflects that the veteran failed to 
report for examinations scheduled in August 2001 and that the 
notification of the examinations was undeliverable.  Letters 
to the veteran in October 2001 show that efforts were made to 
contact the veteran at the her last known address and other 
addresses of record.  In addition, attempts were made to 
reach the veteran by telephone, to no avail.  The RO has 
exhausted all reasonable efforts to contact the veteran.  See 
Cross v. Brown, 9 Vet. App. 18, 19 (1996).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, without 
good cause, the claim shall be rated based on the evidence of 
record.  Good cause may include, but is not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(b).  
Reasonable efforts have made to contact the veteran to 
schedule her for examinations and advise her of the 
consequences of her failure to report to scheduled VA 
examinations.  The RO has exercised every reasonable effort 
to locate the veteran.  She has apparently moved and not 
advised the RO of her phone number or new address.  The duty 
to assist is not a one-way street, or a blind alley; the 
veteran must be prepared to cooperate with VA's efforts to 
assist her, and it cannot do so if she does not keep VA 
apprised of her address.  Olson v. Principi, 3 Vet. App. 480 
(1992); see also Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Thus, no further assistance to the veteran is required.  

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the veteran of a failure to obtain evidence from any source.  
38 U.S.C.A. § 5103A(b)(2) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(e)).

The requirements of the VCAA have been substantially met by 
the RO, and there would be no possible benefit to remanding 
this case to the RO for its consideration of the requirements 
of the VCAA in the first instance.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.

Service Connection

The Board remanded this matter for VA medical examination and 
opinion regarding the nature and etiology of the disorders at 
issue.  The veteran failed to appear for scheduled VA 
examinations.  The records reflect that the notices of the 
scheduled examinations were returned as undeliverable.  As 
indicated above, notices were sent to the veteran's prior and 
current address of record.  The RO has exhausted all 
reasonable efforts to contact the veteran. See Cross v. 
Brown, supra.  Therefore, this matter will be decided on the 
evidence of record.  38 C.F.R. § 3.655.  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by active 
service.  38 U.S.C.A. §  1110; 38 C.F.R. § 3.303 (2001).

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Urinary Incontinence

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such condition as are 
recorded in examination reports are to be considered noted.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b).  The 
presumption of sound condition attaches only where there has 
been an induction examination in which the later complained 
of disability was not detected.  Verdon v. Brown, 8 Vet. App. 
529 (1996).

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute notation of such 
conditions but will be considered together with all other 
material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1). 

When there are manifestations of lesions or symptoms of 
chronic disease from the date of enlistment or so close 
thereto that the disease could not have originated in so 
short a time, pre-service existence of the condition will be 
established.  38 C.F.R. § 3.303(c) (2001).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that contemporaneous evidence of 
treatment is not required to rebut the presumption of 
soundness; rather, all medically accepted evidence can be 
considered, including a medical opinion acquired several 
years after service.  See Harris v. West, 202 F.3d 1347 (Fed. 
Cir. 2000). 

Thus, the presumption of sound condition upon entry into 
service can be rebutted if the evidence clearly and 
unmistakably demonstrates that the disorder existed prior to 
service, and was not aggravated in service.  See Vanerson v. 
West, 12 Vet. App. at 258-60; Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  The United States Court of Appeals for 
Veterans Claims (Court) has explained that the words "clear 
and unmistakable" means that evidentiary showing must be 
"undebatable."  Vanerson v. West, 12 Vet. App. at 261.  

The report of the veteran's entrance examination dated in 
March 1995 is negative for complaints, findings, or a 
diagnosis pertaining to a urinary disorder.  A clinical 
evaluation conducted at that time shows that the veteran's 
genitourinary system was normal.  On July 17, 1995, a few 
days after entrance into service, the veteran was seen at a 
service medical facility for complaints of chronic urination, 
uncontrollable urine, and an inability to hold urine.  It was 
noted that the veteran had a urinary tract infection in June 
1995 and that she had been seen on July 6th  complaining of 
"seeing blood" and urinary incontinence.  The veteran 
reported a medical history of urinary incontinence for 
approximately five years.  The diagnostic impression was 
multiple gynecological complaints, notably urinary 
incontinence.  The veteran was referred for incontinence 
study.  An undated gynecology urodynamic clinical record 
reveals that on examination the veteran had a small para 
vaginal wall defect or small symptomatic cystourethrocele.  
Studies showed a strong detrusor contraction at the first 
desire to void and that the veteran emptied her bladder 
involuntarily.  The impression was mixed incontinence with a 
strong detrusor component.  

On July 18, 1995, the veteran reported having urinary stress 
incontinence since basic training.  It was noted that the 
veteran had both urge and stress incontinence and that the 
veteran had been experiencing urinary stress incontinence 
since basic training.  In September 1995, the veteran was 
placed on profile for urinary incontinence where she was 
restricted from field activity.  A September 1995 medical 
entry shows a reported history of loss of urine approximately 
four to five years ago, and for possibly as long as 10 to 15 
years on review.  It was noted that the veteran had a 
significant past medical history of persistent enuresis which 
had not changed since childhood and frequent urinary tract 
infections.  

In the latter part of September 1995 the veteran was seen on 
consultation for chronic urinary tract infections and 
detrusor instability.  The consultation report revealed, in 
pertinent part, that over the last two months the veteran had 
loss of urine.  She had nocturia five to six times; daytime 
frequencies were every 1 1/2 hours with urge, and, leakage.  
There was normal voiding.  It was noted that renal 
ultrasounds were normal.  A urology examination dated in 
November 1995 shows that the veteran was being seen for 
incontinence, and it was noted that the disorder existed 
prior to service.  An examination of the bladder revealed 
that the capacity was limited and that there was negligible 
residual urine.  An examination of the urethra provided that 
the veteran showed pain with voiding and that its capacity 
was subjectively decreased.  The assessment was cystitis, 
severe discomfort with voiding.  

Bilateral renal ultrasounds dated in November 1995 revealed 
that the kidneys were normal in appearance and cortical echo 
texture was normal, bilaterally.  There were no mass lesions, 
hydronephrosis.  The veteran's kidney size was appropriate 
for her age and symmetric.  The impression was unremarkable 
renal ultrasound. In December 1995, the examiner noted that 
the veteran's urinary incontinence and instability existed 
prior to service.  In January 1996, the veteran reported that 
she still leaked urine, "but not as bad" and wondered if 
she should remain on profile which ended in January 1996.   
Additional service treatment records show that the veteran 
was seen throughout the remainder of service for complaints 
of incontinence and that the veteran was advised treatment 
for urinary incontinence secondary to detrusor instability.  
A separation examination is not of record.  

The Board must determine whether the veteran's urinary 
disorder existed prior to service.  The veteran complained of 
and was treated for urinary incontinence only a few days 
after entrance into service.  In addition, she repeatedly 
reported a medical history of urinary incontinence several 
years prior to service while being treated for the disorder.  
She is competent to note her own history of urinary 
incontinence, and she reported this fact when she was seeking 
medical treatment, rather than making a claim.  Her 
contemporaneous report of having suffered from the condition 
of leakage for a number of years is highly probative.  See 
Jones v. West, 12 Vet. App. 383, 385 (1999); see generally 
Fed. R. Evid. 803(4) (statements made to a physician for 
purposes of diagnosis and treatment are trustworthy because 
of a patient's motivation to be truthful).  Thurber v. Brown, 
5 Vet. App. 119, 126 (1993) (Fed. R. of Evid. may be used as 
a persuasive source of authority).  In addition, service 
studies conducted a few months after the veteran entered 
service found that the veteran had a vaginal defect, namely 
detrusor, and that the veteran's incontinence is secondary to 
detrusor.  There is no medical evidence of the veteran having 
incurred any vaginal injuries during her short period of 
service.  Furthermore, the service examiners in November and 
December 1995 indicated that the veteran's urinary 
incontinence existed prior to service.  These determinations 
are consistent with the veteran's reported medical history, 
the clinical findings, and the medical pamphlet which shows 
that detrusor may be a cause of urinary incontinence.  Thus, 
the Board finds clear and unmistakable evidence that the 
defect existed prior to service.  38 C.F.R. §§ 3.303(c), 
3.304(b)(1).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (2001).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The veteran's urinary incontinence is not shown to have been 
the result of injury in service.  It is not shown to have 
increased in severity.  In fact, in January 1996, she 
reported that it was not as bad as it had been.  There is no 
basis to conclude that the symptoms she exhibited during 
service represented a worsening of the underlying detrusor 
defect.

At VA examinations in February and March 1998, the veteran 
reported an onset of urinary incontinence beginning in 1995 
while she was running during physical training.  At the 
conclusion of the March 1998 examination, the veteran was 
diagnosed to have urinary incontinence.  

VA outpatient records dated in September 1997 and February 
and July 1998 reflect that the veteran was seen for urinary 
incontinence.  In February 1998, the veteran reported that 
she was told that the disorder was caused by strenuous 
physical training.  

In a medical statement dated in September 1998, Rony Adam, 
M.D., indicated that the veteran had a long-standing history 
of urinary incontinence with the disorder worsening 
significantly over the past several months.  

The record includes a pamphlet on incontinence.  This 
literature essentially provides information regarding the 
types of incontinence, symptoms, causes, and treatment.  
Causes of the disorder includes infection, damage to organs, 
and muscular disorder.  Highlighted portions of the types of 
incontinence provide that the disorder consists of three 
types:  urge, stress, and overflow and that urge incontinence 
is due to detrusor muscle.  

On the question of whether the veteran's urinary incontinence 
was aggravated by service, the Board finds no medical 
evidence of record which establishes that the veteran's 
urinary incontinence increased in severity as a result of 
service.  In fact, in January 1996 the veteran reported that 
the urine leakage had improved.  Therefore, the medical 
evidence does not establish that the veteran's urinary 
incontinence secondary to detrusor instability with cystocele 
was aggravated by service.  

The Board recognizes the veteran's contentions that she has a 
urinary disorder as a result of service.  Lay persons such as 
the veteran are not qualified to furnish medical opinions or 
diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, the veteran's belief that a relationship 
exists between the claimed disability and military service 
cannot serve to prove that the veteran's urinary 
incontinence, due to detrusor instability with cystocele, was 
incurred in or aggravated by service.  The preponderance of 
the evidence is against the claim, and service connection is 
not warranted.



Personality Disorder 

In the field of mental disorders, personality disorders which 
are characterized by developmental defects or pathological 
trends in the personality structure manifested by a lifelong 
pattern of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of the service diagnosis, will 
be accepted as showing preservice origin.  Personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).  

The report of the veteran's entrance examination dated in 
March 1995 is negative for complaints, findings, or diagnoses 
pertaining to a psychiatric disorder.  The records reflect 
that the veteran had been followed since July 26, 1996, in 
the psychiatric department.  She was diagnosed as having a 
personality disorder.  A January 1997 service memorandum 
regarding counseling for the veteran reflects that the 
veteran was admitted to a service facility on an emergency 
because of an overdose of medication.  It was noted that the 
veteran's behavior (overdose, her negative and defensive 
attitude, inability to deal with her personal stresses) were 
not conducive for military life.  A service memorandum dated 
in January 1997 regarding the personality disorder provides 
that the disorder was considered a deeply ingrained pattern 
of maladaptive behavior and not a mental disease, defect, or 
derangement.  It was noted that the veteran did not have a 
mental disease, defect, or derangement that would warrant 
medical disposition.  

As personality disorders are not diseases or injuries for 
which VA compensation may be paid, service connection may not 
be granted.  38 C.F.R. § 3.303(c).  

Depression

The veteran asserts that she developed depression as a result 
of service.  Specifically, she contends that she began to 
become depressed because of her urinary problems while in 
service.  

A service patient education report dated in September 1995 
provides information regarding tricyclic, an antidepressant.  
There is no indication that she was actually prescribed the 
medication.  Service medical records dated in January 1997 
reflect that the veteran complained of depression while being 
seen for pelvic pain.  A diagnosis of depression was not 
registered.  Subsequent service medical records do not show 
clinical findings, complaints of, or a diagnosis pertaining 
to depression.  

At VA examinations dated in February and March 1998, the 
veteran reported that her depression began in service because 
of her urinary problems.  At the conclusion of a mental 
status examination, the veteran was diagnosed as having 
depressive reaction.  

Service medical records reflect one complaint of depression 
during service in January 1997 and that she may have received 
antidepressant medication.  The record does not show any 
treatment for, diagnosis of, or complaints of chronic 
depression.  Although post service medical records show that 
the veteran was diagnosed as having depression, there is no 
medical opinion relating the disorder to service.  In the 
absence of medical evidence relating the veteran's depression 
to service, service connection for depression is not 
warranted.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The Board recognizes the veteran's contentions that 
depression is caused by urinary problems during service.  
However, lay persons such as the veteran are not qualified to 
furnish medical opinions or diagnoses.  Id.  Thus, the 
veteran's belief that a relationship exists between the 
claimed disability and military service cannot serve to prove 
that the veteran's depression was incurred in or aggravated 
by service.  The preponderance of the evidence is against her 
claim, and service connection for depression is not 
warranted.  


Conclusion

For the reasons and bases provided above, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
urinary incontinence, due to detrusor instability with 
cystocele, a personality disorder, and depression.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).    


ORDER

Service connection for urinary incontinence, due to detrusor 
instability with cystocele, is denied.  

Service connection for personality disorder is denied.  

Service connection for depression is denied.  


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

